

115 SRES 268 IS: Recognizing September 26, 2017, as “National Voter Registration Day”.
U.S. Senate
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 268IN THE SENATE OF THE UNITED STATESSeptember 26, 2017Ms. Klobuchar (for herself and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONRecognizing September 26, 2017, as National Voter Registration Day.
	
 Whereas the right to vote is a fundamental right that— (1)is guaranteed to the people of the United States; and
 (2)constitutes the core of the democracy of the United States;
 Whereas countless people of the United States have struggled to obtain and protect the right to vote;
 Whereas each eligible United States citizen who would like to vote should be able to do so without encountering unnecessary barriers to the ballot box;
 Whereas eligible United States citizens who are 18 years of age or older have the legal rights— (1)to register to vote; and
 (2)to vote; Whereas the Bureau of the Census estimates that over 20 percent of eligible United States citizens are not registered to vote;
 Whereas many United States citizens are not aware that they must register to vote before they may cast a ballot;
 Whereas, because United States citizens must register in order to vote, many political campaigns, nonprofit organizations, religious organizations, and other groups conduct voter registration drives;
 Whereas despite the efforts to register United States citizens to vote, the Pew Charitable Trusts have found that more than 60 percent of adult United States citizens have never been asked to register to vote;
 Whereas, while some States allow same-day voter registration, many other States require registration as many as 30 days before the date of the election in which a person seeks to vote;
 Whereas if a voter has changed names, moved, or not voted in recent elections, the voter registration of the voter must be updated;
 Whereas 1 of 9 United States citizens moves each year, rendering outdated the former voter registration of the individuals who have moved;
 Whereas updating voter registration ensures an easier experience at the polls on election day; Whereas increased voter registration may lead to a higher participation rate in elections, which would strengthen the democracy of the United States; and
 Whereas the many organizations and individuals who encourage voter registration and civic participation have promoted National Voter Registration Day on the fourth Tuesday of each September, which in 2017 falls on Tuesday, September 26: Now, therefore, be it
	
 That the Senate— (1)recognizes September 26, 2017, as National Voter Registration Day; and
 (2)encourages each voting-eligible citizen of the United States— (A)to register to vote;
 (B)to verify with the appropriate State or local election official that the name, address, and other personal information on record is current; and
 (C)to go to the polls on election day and vote if the voting-eligible citizen would like to do so.